In action for damages for injuries caused by operation of a street car, the only testimony *Page 303 
as to the circumstances of the claimed negligent conduct was given by the plaintiff and as follows:
"The street car stopped to leave me off at Otis. I was getting off the front end of the car and had one foot on the step and the other foot in the air when the street car started with a sudden jerk and threw me to the pavement. I was dizzy afterwards and got up and went home. How I got there I don't know."
Plaintiff claimed that both physical injuries and "traumatic hysteria and traumatic neurosis" resulted from the fall.
The jury returned a verdict for the defendant.
Plaintiff's complaint is that defendant's doctor was permitted to testify that in his opinion the cause of plaintiff's neurotic condition was an unfortunate economic and domestic life and not the accident she had sustained. Whether admissible or not, this testimony bore only upon the measure of damages, a subject which the jury did not reach because it found want of liability in defendant. Consequently admission of the testimony did not constitute reversible error.
Affirmed, with costs.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 304